Appeal from judgment, Supreme Court, New York County (William Leibovitz, J.), rendered March 25, 1997, convicting defendant, after a jury trial, of robbery in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 5 to 10 years, 5 to 10 years and 3 to 6 years, respectively, and appeal from order, same court and Justice, entered on or about August 4, 1998, which denied defendant’s motion to vacate judgment made on the ground of newly discovered evidence, held in abeyance pending determination by Supreme Court, New York County of defendant’s further motion to vacate judgment pursuant to CPL 440.10 (1) (g).
The parties have called to this Court’s attention the fact that there have been significant new developments concerning defendant’s claim of newly discovered evidence. Accordingly, the interests of justice and judicial economy would be served by holding this appeal in abeyance, as indicated. Concur— Nardelli, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.